Citation Nr: 0610040	
Decision Date: 04/06/06    Archive Date: 04/13/06	

DOCKET NO.  04-34 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
from an initial grant of service connection for a healed, 
postoperative, ventral hernia, with a superficial scar that 
is painful on examination.  

WITNESS AT HEARING ON APPEAL

The veteran. 


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

The veteran has verified active duty from January 2003 to 
September 2003, and prior unverified service.  This matter 
comes to the Board of Veterans' Appeals (Board) from a rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's healed, service-connected, postoperative 
ventral hernia is asymptomatic, with slight tenderness in the 
area, no residual apparent on lying or standing, no bulge 
apparent on straining, and no bowel or other functional 
problems associated with the post-surgery repair.  
 
2.  The veteran has a well-healed, 2-inch, vertical, ventral 
hernia scar in the mid-abdomen, which is slightly raised, 
slightly hyper-pigmented, non-adhering to the underlying 
tissues, and stable, with no adverse functional effect upon 
the abdominal wall musculature and some tenderness to 
palpation in the deeper tissue beneath the scar.


CONCLUSION OF LAW

Criteria have not been met for a disability rating in excess 
of 10 percent for the veteran's healed, postoperative ventral 
hernia with a superficial scar that is painful on 
examination.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Codes 7339, 7801, 7802, 7803, 7804, and 7805, 
and §§ 3.321, 4.1, 4.2, and 4.3 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2004, the RO granted service connection for the 
healed, postoperative ventral hernia and assigned a 
noncompensable (0 percent) rating under Diagnostic Code 7339, 
effective from the veteran's time of discharge.  After a 
hearing, the Decision Review Officer issued a rating decision 
that assigned an initial disability rating of 10 percent 
using Diagnostic Code 7339-7804.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate rating codes identify various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  See generally 38 C.F.R. §§ 4.1, 4.2.  And where, as 
here, entitlement to compensation has been established but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  

Under Diagnostic Code 7339, a noncompensable disability 
rating is assigned when a postoperative, ventral hernia wound 
is healed with no disability, and no indication of the need 
for a supporting belt.  If, as here, the veteran does not 
already wear a supporting belt, a 20 percent disability 
rating is available if the veteran has a healed ventral 
hernia with weakening of the abdominal wall, and the need for 
a supporting belt is indicated.  

All of the veteran's medical records show that the 
postoperative ventral hernia wound has healed.  No records 
indicate the need for a supporting belt.  There is no 
inflammation or edema.  There is no residual of ventral 
hernia apparent on lying or standing.  There is no bulge 
apparent on straining.  In the various VA treatment records 
from the time of the June 2003 surgery until May 2005, the 
veteran never complained of any pain with respect to his 
hernia.  


The veteran has complained that it hurts when he lifts heavy 
things.  He reported to the VA examiner in April 2005 that if 
he lifts weights over 130 pounds, he experiences pain.  At 
his hearing, he described the pain as either mild 
aggravation, or, when doing certain abdominal exercise, as 
pain.  He is not prevented from doing his duties at work or 
at home.  These symptoms properly warrant the rating of 0 
percent under Diagnostic Code 7339, because he has a healed, 
postoperative wound with no disability and no indication of 
the need for a supporting belt.  In order for a disabled 
veteran who does not wear a supporting belt to qualify for a 
20 percent rating, the evidence would have to show that a 
supporting belt is necessary (which no doctor has indicated) 
and that there was a weakening of his abdominal wall (which 
no doctor has diagnosed).  The criteria for a 20 percent 
disability rating are not met merely because the veteran 
cannot exercise to the degree he used to before he had a 
hernia. 

Under Diagnostic Code 7804, a 10 percent rating is assignable 
to a superficial scar that is painful on examination.  A 
superficial scar is one that is not associated with 
underlying tissue damage.  In March 2004, the VA examiner 
determined that while there was some tenderness to palpation 
in the deeper tissue underneath, the scar itself did not 
adhere to the underlying tissue.  At the April 2005 VA 
examination. the scar was slightly raised and stable, with no 
adherence to the underlying tissue.  The veteran reported to 
the examiner that the abdominal area around the scar itself 
was tender.  Thus, the record supports assigning a 10 percent 
disability rating for the veteran's hernia scar under 
Diagnostic Code 7399-7804.  A higher rating is not warranted 
because a 10 percent rating is the maximum amount allowable 
under Diagnostic Code 7804 for a superficial scar that is 
painful on examination. 

Nor does the record support a rating under any other 
diagnostic codes for scars.  Diagnostic Codes 7801 and 7802 
apply only to scars much larger than the veteran's 2-inch 
vertical scar.  Diagnostic Code 7803 applies only to scars 
where there is a frequent loss of the covering over the scar, 
but both VA examiners found the scar to be stable.  And since 
Diagnostic Code 7805 applies only to scars that limit the 
function of the affected part, and the veteran has made clear 
that the scar does not prevent him from performing his duties 
at work or at home, no rating is warranted under that 
diagnostic code.  


With respect to the symptoms to be considered in assigning 
disability ratings, the veteran's condition has not changed 
since his discharge.  Accordingly, no staged ratings are 
warranted.  And since the preponderance of the evidence 
supports the 10 percent disability rating, the benefit of the 
doubt doctrine under 38 C.F.R. § 4.3 does not apply.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's January 2004 letter, which explained in detail what 
evidence was necessary to substantiate the claim, was sent to 
the veteran well before the July 2005 unfavorable AOJ 
decision.  The letter listed seven kinds of evidence that 
would be helpful in reaching a decision on this claim.  The 
January 2004 letter also informed the veteran what evidence 
the VA would provide and what evidence the veteran was 
expected to provide.  Although the letter did not 
specifically ask the veteran to provide VA with any evidence 
in his possession that pertained to the claim, the letter did 
give the veteran an address to which medical evidence could 
be sent.  Moreover, in the September 2004 Statement of the 
Case, the RO included the text of 38 C.F.R. § 3.159(b)(1), 
which advised the veteran that he could provide VA with any 
evidence in his possession that pertained to the claim.  

The January 2004 letter failed to address what evidence was 
needed with respect to the rating schedule for the 
postoperative hernia disability and the effective date of any 
disability rating.  See Dingess v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755 (Ct. Vet. App. March 3, 2006) (since 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of his claim).  This veteran, however, was not harmed by the 
RO's omission.  The text of Diagnostic Code 7339 is included 
in the September 2004 Statement of the Case.  While 
Diagnostic Code 7804 was not included in the SOC, the veteran 
was not prejudiced because its text was included in the SSOC 
and the maximum rating under that diagnostic code was 
assigned.  Similarly, since the July 2005 decision issued by 
the Decision Review Officer made the effective date of the 
veteran's disability rating for his hernia and scar effective 
as of the day after his discharge from active service (which 
is the first day possible for the veteran to qualify for 
disability benefits), the veteran was not prejudiced by not 
having been told what evidence was needed to establish the 
effective date.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
providing two medical examinations, as well as explaining in 
its January 2004 letter that the RO was willing to obtain 
whatever medical records the veteran wished.  Since the 
veteran did not request any assistance in obtaining records, 
the VA fully complied with its duty to assist the veteran.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
from an initial grant of service connection for a healed, 
postoperative ventral hernia, with a superficial scar that is 
painful on examination, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


